Citation Nr: 1437289	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  08-20 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a right hand injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to June 1972.  This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In October 2008, a videoconference hearing was held before the undersigned.  A transcript of the hearing is of record.  In January 2009 and December 2013, this case was remanded for additional development.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

This matter was previously remanded, in part, to obtain a supplemental medical opinion as to whether the Veteran's current right hand disability is related to a motor vehicle accident in service, and specifically to consider the Veteran's lay statements as to continuity of symptomatology.  In February 2014, an opinion was provided; however, although the opinion-provider notes symptoms the Veteran has experienced, there is no discussion of the relevance of these symptoms or of his lay statements as to continuity of symptomatology since service.  As such, the Board finds that a remand to ensure compliance with the December 2013 remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, a review of the record reveals that in addition to ulnar nerve cubital tunnel syndrome, the Veteran is also diagnosed with osteoarthritis of the right hand.  Accordingly, an opinion as to whether this current right hand disability may be related to service is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated treatment records relevant to the right hand.

2.  After completion of the above to the extent possible, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his current right hand disability (cubital tunnel syndrome and osteoarthritis).  The record must be made available to the examiner for review in connection with the examination.  After reviewing the record and examining the Veteran, the examiner should respond to the following:

(a)  Diagnose all right hand disability entities.  Reconcile these findings with diagnoses already in the record (i.e., cubital tunnel syndrome and osteoarthritis).

(b)  As to all right hand disability entities diagnosed, is it at least as likely as not (a 50% or higher degree of probability) that such is causally related to service, to include due to a motor vehicle accident therein?

The examiner should specifically discuss the Veteran's lay statements as to continuity of symptomatology and indicate whether any reported right hand symptomatology may or may not be medically attributable to an in-service motor vehicle accident.

A detailed rationale, with discussion of the Veteran's lay statements, must be provided.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of the claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must indicate that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  In the interest of avoiding further remand, review the examination report and nexus opinion to ensure that it is responsive to the posed questions and supported by a rationale.  If not, return the report to the examiner for remedial action.

5.  Thereafter, review the expanded record and determine if the benefit sought can be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board if in order for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



